Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 recites “amplify at least two of the sensor signals” and independent claim 11 recites “amplifying at least two of the sensor signals”. A review of the instant disclosure does not readily reveal support for amplifying at least two as is currently recited; thus this is new matter. Note that instant specification [0019] describes “amplifying the received at least one signal” and [0021] describes “amplifying the received one or more sensed signals” but there is no description for “at least two sensor signals” as is recited.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3 of U.S. Patent No. 10758132 in view of Vyshedskiy (US 20040220487 A1; 11/4/2004; cited in IDS).
Claim 1 is not patentably distinct from U.S. Patent No. 10758132 claim 1 since U.S. Patent No. 10758132 claim 1 teaches/recites all the elements except for “an adder configured to create a composite signal”. However, Vyshedskiy teaches in the same field of endeavor (Abstract) an adder configured to create a composite signal (Fig. 1A, 105). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of U.S. Patent No. 10758132 claim 1 to include this feature as taught by Vyshedskiy because this enables generating a composite signal from multiple sensor signals (Fig. 1A).
Claim 2 is not patentably distinct from modified U.S. Patent No. 10758132 claim 2.
Claim 3 is not patentably distinct from modified U.S. Patent No. 10758132 claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 11-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vyshedskiy (US 20040220487 A1; 11/4/2004; cited in IDS) in view of Geschke (US 5661651 A; 8/26/1997).
Regarding claim 1, Vyshedskiy teaches a first device comprising: 
a) at least one amplifier (Fig. 1A), the at least one amplifier configured to: 
i) receive a plurality of sensor signals from a plurality of sensors (Fig. 1A; Fig. 3); and 
ii) amplify at least two of the sensor signals to generate a plurality of amplified signals, each of the amplified signals corresponding to one of the sensor signals (Fig. 1A; Fig. 3);
b) a plurality of modulators, each of the modulators configured to modulate one of the amplified signals to a distinct center frequency (Fig. 1A; Fig. 3). 
Vyshedskiy does not teach each of the modulators configured to modulate one of the amplified signals to a distinct center frequency through employment of a Voltage Controlled Oscillator (VCO) to generate a modulated signal. However, Geschke teaches in the same field of endeavor (Abstract; Fig. 1-4) each of the modulators configured to modulate one of the amplified signals to a distinct center frequency through employment of a Voltage Controlled Oscillator (VCO) to generate a modulated signal (Fig. 1-4). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Vyshedskiy to include this feature as taught by Geschke because this enables wireless transmission of sensor signals (Fig. 1-4; Col. 3 lines 30-65).
The combination of Vyshedskiy and Geschke teaches
c) an adder configured to create a composite signal (Vyshedskiy Fig. 1A; Fig. 3; Geschke Fig. 1, 45), the composite signal comprising the modulated signal from each modulator, the composite signal configured for transmission to a second device (Vyshedskiy Fig. 1A; Fig. 3; Geschke Fig. 1, 45).
Regarding claim 2, in the combination of Vyshedskiy and Geschke, Vyshedskiy teaches wherein the sensor signals comprise at least one of the following sensor signal types:
a) electrocardiogram (ECG) (Fig. 3); 
b) Electroencephalography (EEG); 
c) motion; 
d) respiratory system airflow; 
e) body temperature; 
f) arterial oxygen saturation level; or 
g) blood pressure.
Regarding claim 4, in the combination of Vyshedskiy and Geschke, Vyshedskiy teaches wherein each of the modulators is configured for the same bandwidth ([0026]-[0031]).
Regarding claim 5, the combination of Vyshedskiy and Geschke does not teach wherein at least one modulator in the plurality of modulators is configured for a first bandwidth distinct from a second bandwidth of at least one other modulator in the plurality of modulators. However, Vyshedskiy does teach the general scheme of frequency modulation and using band pass filtering to demodulate the signal ([0026]; [0029] "As long as intervals occupied by modulated signals in the frequency domain are separated, it is possible to recover original signals with no loss"; [0030] "the composite signal 121 can be broken down into a plurality of frequency bands by digital bandpass filters 2124 through N 126"). A person of ordinary skill in the art, having read "As long as intervals occupied by modulated signals in the frequency domain are separated, it is possible to recover original signals with no loss" and "plurality of frequency bands" would understand that there would be no particular need to require band pass filters of equal or unequal bandwidths; as long as the filters are able to demodulate based on the separation of the carrier frequencies, the signal can be recovered. In other words, there is no criticality to using band pass filters with different bandwidths as claimed; see MPEP 2144.04 changes in shape/size (in this case change in size of bandwidth); MPEP 2144.06 art recognized equivalence for the same purpose.
Regarding claim 6, in the combination of Vyshedskiy and Geschke, Vyshedskiy inherently teaches a power source configured to power at least one of the following:
a) the at least one amplifier; 
b) the plurality of modulators; or 
c) the adder (Fig. 1A). The circuit elements of Fig. 1A inherently require a power supply to function. Alternatively, it would have been obvious to include a source of power such as battery since it would be required for the circuit elements to function.
Regarding claim 11, Vyshedskiy teaches a method comprising:
a) receiving a plurality of sensor signals from a plurality of sensors at a first device (Fig. 1A); 
b) amplifying at least two of the sensor signals through employment of at least one amplifier of the first device to generate a plurality of amplified signals, each of the amplified signals corresponding to one of the sensor signals (Fig. 1A; Fig. 3); 
c) modulating the amplified signals through employment of a plurality of modulators of the first device to generate a plurality of modulated signals, each of the modulators modulating one of the amplified signals to a distinct center frequency (Fig. 1A; Fig. 3). 
Vyshedskiy does not teach each of the modulators modulating one of the amplified signals to a distinct center frequency by employing a VCO to generate one of the modulated signals. However, Geschke teaches in the same field of endeavor (Abstract; Fig. 1-4) each of the modulators configured to modulate one of the amplified signals to a distinct center frequency through employment of a Voltage Controlled Oscillator (VCO) to generate a modulated signal (Fig. 1-4). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Vyshedskiy to include this feature as taught by Geschke because this enables wireless transmission of sensor signals (Fig. 1-4; Col. 3 lines 30-65).
The combination of Vyshedskiy and Geschke teaches
d) combining the modulated signals to generate a composite signal (Vyshedskiy Fig. 1A; Fig. 3; Geschke Fig. 1, 45); and 
e) communicating the composite signal to a second device (Vyshedskiy Fig. 1A; Fig. 3; Geschke Fig. 1, 45).
Regarding claim 12, in the combination of Vyshedskiy and Geschke, Vyshedskiy teaches wherein the sensor signals comprise at least one of the following sensor signal types:
a) electrocardiogram (ECG) (Fig. 3); 
b) Electroencephalography (EEG); 
c) motion; 
d) respiratory system airflow; 
e) body temperature; 
f) arterial oxygen saturation level; or 
g) blood pressure.
Regarding claim 14, in the combination of Vyshedskiy and Geschke, Vyshedskiy teaches wherein each of the modulators is configured for the same bandwidth ([0026]-[0031]).
Regarding claim 15, the combination of Vyshedskiy and Geschke does not teach wherein at least one modulator in the plurality of modulators is configured for a first bandwidth distinct from a second bandwidth of at least one other modulator in the plurality of modulators. However, Vyshedskiy does teach the general scheme of frequency modulation and using band pass filtering to demodulate the signal ([0026]; [0029] "As long as intervals occupied by modulated signals in the frequency domain are separated, it is possible to recover original signals with no loss"; [0030] "the composite signal 121 can be broken down into a plurality of frequency bands by digital bandpass filters 2124 through N 126"). A person of ordinary skill in the art, having read "As long as intervals occupied by modulated signals in the frequency domain are separated, it is possible to recover original signals with no loss" and "plurality of frequency bands" would understand that there would be no particular need to require band pass filters of equal or unequal bandwidths; as long as the filters are able to demodulate based on the separation of the carrier frequencies, the signal can be recovered. In other words, there is no criticality to using band pass filters with different bandwidths as claimed; see MPEP 2144.04 changes in shape/size (in this case change in size of bandwidth); MPEP 2144.06 art recognized equivalence for the same purpose.
Regarding claim 16, in the combination of Vyshedskiy and Geschke, Vyshedskiy inherently teaches a power source configured to power at least one of the following:
a) the at least one amplifier; 
b) the plurality of modulators; or 
c) the adder (Fig. 1A). The circuit elements of Fig. 1A inherently require a power supply to function. Alternatively, it would have been obvious to include a source of power such as battery since it would be required for the circuit elements to function.

Claim(s) 3, 7-10, 13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vyshedskiy and Geschke as applied to claim 1 above, and further in view of Li (US 20090171170 A1; 7/2/2009; cited in IDS).
Regarding claim 3, the combination of Vyshedskiy and Geschke does not teach wherein the first device is configured to receive power from the second device upon connection of a jack of the first device to a socket of the second device. Vyshedskiy does teach that the microphone port provides power and that "a microphone port normally provides a bias DC voltage. Microphones lacking their own power supply rely on bias DC voltage for their power source" in [0003]. In addition, Vyshedskiy teaches the use of sensors with the use of the microphone port ([0026]). However, Li teaches in the same field of endeavor (Fig. 1) that a sensor device can receive power via a cable (Fig. 1; [0026] "The sensor 14 may also receive power from the portable medical device 12 via sensor cable 16"). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Vyshedskiy and Geschke so the first device is configured to receive power from the second device upon connection of a jack of the first device to a socket of the second device as taught by Li because Vyshedskiy already teaches that the microphone port is a source of power and Li teaches a similar device that delivers power to the sensors through a cable connected to the jack of the device, thereby obviating a need for a separate power supply.
Regarding claim 7, the combination of Vyshedskiy and Geschke does not teach 
a) an actuator; and 
b) a driver unit configured to actuate the actuator.
However, Li teaches in the same field of endeavor (Fig. 1) a) an actuator; and b) a driver unit configured to actuate the actuator (Fig. 3, 302; 304; [0034]-[0035]; the sensor is initialized which reads on “driver unit configured to actuate” and the sensor is used to sense based on initialization which reads on “actuator”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Vyshedskiy and Geschke to include this feature as taught by Li because this enables calibrating and using sensor as appropriate for an individual user ([0034]-[0035]).
Regarding claim 8, in the combination of Vyshedskiy, Geschke, and Li, Li teaches further configured to receive a driver signal from the second device and actuate the actuator based on the driver signal (Fig. 1-2; Fig. 4; Fig. 3, 302; 304; [0034]-[0035]). 
Regarding claim 9, in the combination of Vyshedskiy, Geschke, and Li, Li teaches wherein the actuator is a LED ([0026]; [0035] “pulse oximeter”).
Regarding claim 10, the combination of Vyshedskiy and Geschke does not teach wherein at least one of the sensors is a photodiode. However, Li teaches in the same field of endeavor (Fig. 1) wherein at least one of the sensors is a photodiode ([0026]; [0035] “pulse oximeter”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Vyshedskiy and Geschke to include this feature as taught by Li because this enables pulse oximetry measurement ([0026]; [0035]).
Regarding claim 13, the combination of Vyshedskiy and Geschke does not teach connecting a jack of the first device to a socket of the second device and thereby providing power from the second device to the first device. Vyshedskiy does teach that the microphone port provides power and that "a microphone port normally provides a bias DC voltage. Microphones lacking their own power supply rely on bias DC voltage for their power source" in [0003]. In addition, Vyshedskiy teaches the use of sensors with the use of the microphone port ([0026]). However, Li teaches in the same field of endeavor (Fig. 1) that a sensor device can receive power via a cable (Fig. 1; [0026] "The sensor 14 may also receive power from the portable medical device 12 via sensor cable 16"). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Vyshedskiy and Geschke so the first device is configured to receive power from the second device upon connection of a jack of the first device to a socket of the second device as taught by Li because Vyshedskiy already teaches that the microphone port is a source of power and Li teaches a similar device that delivers power to the sensors through a cable connected to the jack of the device, thereby obviating a need for a separate power supply.
Regarding claim 17, the combination of Vyshedskiy and Geschke does not teach 
a) an actuator; and 
b) a driver unit configured to actuate the actuator.
However, Li teaches in the same field of endeavor (Fig. 1) a) an actuator; and b) a driver unit configured to actuate the actuator (Fig. 3, 302; 304; [0034]-[0035]; the sensor is initialized which reads on “driver unit configured to actuate” and the sensor is used to sense based on initialization which reads on “actuator”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Vyshedskiy and Geschke to include this feature as taught by Li because this enables calibrating and using sensor as appropriate for an individual user ([0034]-[0035]).
Regarding claim 18, in the combination of Vyshedskiy, Geschke, and Li, Li teaches further configured to receive a driver signal from the second device and actuate the actuator based on the driver signal (Fig. 1-2; Fig. 4; Fig. 3, 302; 304; [0034]-[0035]). 
Regarding claim 19, in the combination of Vyshedskiy, Geschke, and Li, Li teaches wherein the actuator is a LED ([0026]; [0035] “pulse oximeter”).
Regarding claim 20, the combination of Vyshedskiy and Geschke does not teach wherein at least one of the sensors is a photodiode. However, Li teaches in the same field of endeavor (Fig. 1) wherein at least one of the sensors is a photodiode ([0026]; [0035] “pulse oximeter”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Vyshedskiy and Geschke to include this feature as taught by Li because this enables pulse oximetry measurement ([0026]; [0035]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792